Citation Nr: 1731003	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for meningitis.

2.  Entitlement to service connection for nasal polyps.  

3.  Entitlement to service connection for a gastrointestinal disorder manifested by diarrhea, claimed as gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had meningitis or a service-connectable residual of the in-service infectious disease during the period of the claim.   

2.  The Veteran has not had nasal polyp during the period of the claim.  


CONCLUSIONS OF LAW

1.   The criteria for service connection for meningitis have not been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for nasal polyp have not been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, including Social Security Administration (SSA) records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was also afforded VA examinations, and the record includes probative medical evidence to determine whether the Veteran has nasal polyp or a service-connectable residual of the in-service infectious disease.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Meningitis

Service treatment records reveal treatment for an infection that was "consistent with meningitis, either viral, rickettsial or some other infectious or other autoimmune process."  The records note that an initial spinal tap was nondiagnostic and a repeat spinal tap showed no ongoing infection but the Veteran had clinical symptoms consistent with viral meningitis.  See August 2008 Medical Board report; January 2008 private treatment record. 

Postservice records reveal no diagnosis of active meningitis or possible residual thereof other than a headache disorder, for which service connection is already in effect.  VA examination has consistently revealed findings of normal renal and liver function and normal complete blood count.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a service connectable disability associated with the in-service infectious disease dated during the period of the claim.  As noted above, service connection is already in effect for a headache disability.  Thus, the Board finds service connection is not warranted due to lack of a current disability.  




Nasal Polyps

Service treatment records reveal findings of nasal polyp in 2008, which was surgically removed in September 2008.  Subsequent evaluation, including VA examination in April 2009, August 2011, and November 2016, are negative for findings of polyp.  

The Board has carefully reviewed the evidence of record but finds no probative evidence of nasal polyp during the period of the claim or subsequent to the surgery in September 2008.  There is also no probative evidence of a residual of the in-service surgery.  In this regard, the Board notes that the Veteran has not reported any symptomatic change after the surgery (such as the onset of a new symptom) and there is no medical evidence of a residual.  Thus, the Board finds service connection is not warranted due to lack of a current disability.  


ORDER

Service connection for meningitis is denied.

Service connection for nasal polyp is denied.


REMAND

The Board finds an opinion is needed to determine whether the Veteran has irritable bowel syndrome or another gastrointestinal disorder manifested by periodic diarrhea that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records.

2.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported gastrointestinal disorder.  The examiner should review the claims file.  The examiner should state whether the Veteran has irritable bowel syndrome (IBS).  If the examiner finds that the Veteran does not have IBS, the examiner should specifically indicate whether the reported symptoms are attributable to a diagnosed disability or are attributable to an undiagnosed illness.  If any symptom is attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder was incurred during service or is otherwise related to service.  The examiner should explain the rationale for all opinions given, with consideration of the in-service treatment for gastritis/gastroenteritis in 2008, the history of episodic diarrhea and bloating reported at the April 2009 VA examination, and the diagnosis of irritable bowel syndrome reported in the August 2011 VA examination record.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


